@OO`IQ\Ll\-PL»JN~_-

NNNNNNNNNu-‘u-l__o_o_____
GQ\IC’\U\J>UN'-‘C\DQQ\)¢\M~PWN'-‘O

 

 

`a<e 3:17-cv-00122-MMD-CBC Document 47 Filed 019/19 Page 1 of 3

 

 

 

 

 

_"FILED _____REcElon
_ ENTERED ___ SERVED ON
WRIGHT, FINLAY & ZAK, LLP COUNSEUPART|ESOF RECORD
Dana Jonathon Nitz, Esq.
Nevada Bar No. 0050 APR 1 8 263
Paterno C. Jurani, Esq.
Nevada Bar No. 8136
7735 w. savara Ave., suite 200 CL§'T'S(T‘,§?C[}'%TFR,'§§L§§£“T
Las Vegas, NV 89117 gY; DEpU~|-Y

 

 

 

 

(702) 475~7964; Fax: (702) 946-1345

giurani@wrightlegal.net
Attorneys for Plaintiff U.S. Bank National Association, as Legal Title Trustee for PROF-2013-

S3 Legal Title Trust IV

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

U.S. BANK NATlONAL ASSOCIATION, AS Case No.: 3:17-cv-00122-MMD-VPC
LEGAL TITLE TRUSTEE FOR PROF-2013-S3

LEGAL TlTLE TRUST lv, a nacional bank, STIPULATION AND ORDER TO
ExTEND DEADLINE FoR
plaintiff, PRETRIAL oRDER
vs. (FIRST REQIJEST)

ALESSI & KOENIG, LLC., a Nevada limited
liability company; HIGHLAND RANCH
HOMEOWNERS ASSOCIATION, a Nevada
corporation; THUNDER PROPERTIES, INC.,
a Nevada corporation; DAYTON P. ROSS, an
individual; DOES l through 10, inclusive, and
ROES l through 10, inclusive,

 

Defendants.
Plaintiff, U.S. Bank National Association, as Legal Title Trustee for PROF~2013-S3

Legal Tit|e 'I`rust IV (“Plaintift" or “U.S. Bank”), Defendant, Thunder Properties, lnc.
(“Thunder”), and Defendant, Highland Ranch Homeowners Association (“Hig.aland Ranch”)
(collective|y, the “Parties”), by and through their respective attorneys of record, hereby

stipulate and agree as follows:
WHEREAS, on March 18, 2019, an Order Granting Stipulation and Order to Extend
Dead\ine for Dispositive Motions to May 20, 2019 was filed [ECF No. 46];

 

 

©W`l¢\M-th-

NNNNNNNNNo-»_»_o_¢o-lo-s____o
m\la\Ul¢'>WN'-‘c\o®\lo\U\-PWN_O

A

Iase 3:17-cv-00122-MMD-CBC Document 47 Filed 04/16/19 Page 2 of 3

Wl-IEREAS, pursuant to the Stipulation and Order to Modify Discovery Plan and
Scheduling Order filed on November 27, 2018 [ECF No. 41], the deadline to file a Pretrial
Order is April 19, 2019; the deadline is suspended if dispositive motions are timely filed;

WHEREAS, the Parties continue to discuss global settlement, with reasonable
expectation that this matter will resolve without expending time and expense on further motion
practice;

THEREFORE, based on the above:

I'I` IS HEREBY STIPULATED AND AGREED that the deadline to file a Pretrial
Order should be continued from April 19, 2019 to June 19, 2019, 'I`he deadline is suspended if
dispositive motions are timely filed.

This is the Parties’ first request for extension of the deadline to file a Pretrial Order.
This request is not intended to cause any delay or prejudice to any party.

IT lS SO STIPULATED AND AGREED.

DATED this 16"‘ day of April, 2019. DATED this 16"‘ day of April, 2019.

WRIGHT, FINLAY & ZAK, LLP ROGER P. CROTEAU & ASSOCIATES,
LTD.

/s/ Paterno C. Juranil Esg. /s/ Timothz R. Rhodal Esg. __

Dana Jonathon Nitz, Esq. Roger P. Croteau, Esq.

Nevada Bar No. 0050 Nevada Bar No. 4958

Patemo C. Jurani, Esq. Timothy R. Rhoda, Esq.

Nevada Bar No. 8136 Nevada Bar No. 7878

7785 W. Sahara Ave., Suite 200 9120 West Post Road, Suite 10(

Las Vegas, Nevada 89117 Las Vegas, Nevada 89148

Attorneys for Plaintin U.S. Bank National Attorneysfor Defendant, Thunder Properties,
Association, as Legal Title Trustee for PROF- lnc.
2013-83 Legal Title Trust lV

 

 

 

\o°¢\lQ\U\<PbJN_»

NNNNNNNNNo-¢___»_»-\__o_o_
W`IQ\U\J>UN"~C\QO°\)Q\LI\-PLHN'-‘O

 

 

'ase 3:17-cv-00122-MMD-CBC Document 47 Filed 04/16/19 Page 3 of 3

DATED this 16"‘ day of April, 2019,

LEACH KERN GRUCHOW ANDERSON
SONG

/s/ Karen M. A};'arbel Esg.
Gayle A. Kem, Esq.

Nevada Bar No. 1620

Karen M. Ayarbe, Esq.

Nevada Bar No. 3358

5421 Kietzke Lane, Suite 200

Reno, Nevada 89511

Attorneysfor Defendant, Highland Ranch
Homeowners Association

STIPULATION AND ORDER TO EXTEND DEADLINE FOR PRETRIAL ORDER

(FIRST REQUEST)
Case No.: 3:17-cv-00122-MMD-VPC

LDE_R

lT IS SO 0 ERED.

DATED this #day sf,d¢h¢/__, 2019,
.\ 24 h

uNl@TATEs 51 lsTRATE IUDGE

 
    

 

 

